People v Hicks (2015 NY Slip Op 09118)





People v Hicks


2015 NY Slip Op 09118


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2012-09300
 (Ind. No. 11-00502)

[*1]The People of the State of New York, respondent,
vJoseph Hicks, appellant.


Mark Diamond, New York, N.Y., for appellant.
Thomas P. Zugibe, District Attorney, New City, N.Y. (Itamar J. Yeger of counsel; Coleen A. Fortes on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Rockland County (Kelly, J.), rendered September 5, 2012, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the record demonstrates that he knowingly, intelligently, and voluntarily waived his right to appeal (see People v Sanders, 25 NY3d 337; People v Bradshaw, 18 NY3d 257; People v Ramos, 7 NY3d 737; People v Lopez, 6 NY3d 248; People v Edmunson, 109 AD3d 621).
The defendant's valid appeal waiver precludes the review of his challenges to the factual sufficiency of his plea allocution (see People v Hyland, 123 AD3d 736, 737), and to the hearing court's suppression determination (see People v Dupree, 130 AD3d 752, 753; People v Rance, 122 AD3d 949; People v Sanchez, 122 AD3d 778, 778-779).
The defendant's contention that he was improperly adjudicated a second felony offender is also precluded by his valid appeal waiver, inasmuch as such challenge goes to the court's compliance with procedures to determine the defendant's predicate felony status, rather than the legality of the sentence itself (see People v Carney, 129 AD3d 1511; compare People v Samms, 95 NY2d 52, with People v Bouyea, 64 NY2d 1140).
RIVERA, J.P., CHAMBERS, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court